UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4198


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD LEE MABINE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:14-cr-00113-HCM-TEM-1)


Submitted:   October 15, 2015             Decided:   October 26, 2015


Before WILKINSON, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Suzanne V. Katchmar, Assistant
Federal Public Defender, Alexandria, Virginia, for Appellant.
Dana J. Boente, Acting United States Attorney, Sherrie S.
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald Lee Mabine was convicted, following a jury trial, of

Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a) (2012);

brandishing a firearm during a crime of violence, in violation

of   18   U.S.C.      § 924(c)(1)(A)(ii)               (2012);         and   possession         of    a

firearm    by    a    felon,     in    violation            of    18    U.S.C.      §    922(g)(1)

(2012).         On     appeal,        he     argues          that      the    district         court

erroneously          denied     his        motion       to       suppress      identification

evidence, and he challenges the sufficiency of the evidence.                                         We

affirm.

      Mabine     first      argues     that       the       show-up      identification          was

unduly suggestive and that the identification is not reliable.

We review factual findings underlying a district court’s denial

of   a    motion       to     suppress       for       clear        error     and       its    legal

conclusions de novo.            United States v. Foster, 634 F.3d 243, 246

(4th Cir. 2011).            Because the district court denied the motion

to   suppress,        we    construe        the       evidence         “in   the    light       most

favorable       to    the     Government,             the    party       prevailing           below.”

United States v. Black, 707 F.3d 531, 534 (4th Cir. 2013).

      “Due process principles prohibit the admission at trial of

an out-of-court identification obtained through procedures ‘so

impermissibly suggestive as to give rise to a very substantial

likelihood of irreparable misidentification.’”                               United States v.

Saunders, 501 F.3d 384, 389 (4th Cir. 2007) (quoting Simmons v.

                                                  2
United States, 390 U.S. 377, 384 (1968)).                             The defendant bears

the burden of proof in challenging the admissibility of an out-

of-court identification.                See United States v. Johnson, 114 F.3d

435, 441 (4th Cir. 1997).                 “First, the defendant must show that

the   .     .     .     identification               procedure         was        impermissibly

suggestive.”          Saunders, 501 F.3d at 389.                  If the procedure was

improper, the court must “consider[] whether the identification

was   nevertheless        reliable          in       the    context         of    all   of   the

circumstances.”          Id.       at    389-90.           We   may    uphold       a   district

court’s     denial       of    a        motion       to     suppress        an    out-of-court

identification         without      determining            whether     the       identification

procedure was unduly suggestive if we find the identification

reliable.       Holdren v. Legursky, 16 F.3d 57, 61 (4th Cir. 1994);

see United States v. Greene, 704 F.3d 298, 308 (4th Cir. 2013)

(listing    factors      courts         consider       in    assessing       reliability      of

out-of-court identification).

      We conclude that the witness’ out-of-court identification

was reliable.          The witness had ample opportunity to view the

perpetrator during the robbery and described the high degree of

attention       she    paid    to       him.         Although         the    robbery     lasted

approximately two minutes, the witness, who was within only a

few feet of the robber, testified that the robber’s face was

uncovered for the majority of that time.                         Further, the witness’

description was fairly accurate; she accurately described his

                                                 3
skin complexion and weight, and her descriptions of the robber’s

age and height were not significantly different from Mabine’s.

Finally, the witness identified Mabine with certainty within 40

minutes of the robbery.

       Mabine       next    challenges        the        sufficiency       of    the    evidence

supporting his convictions.                  We review de novo the denial of a

Fed. R. Crim. P. 29 motion for a judgment of acquittal.                                     United

States v. Fuertes, __ F.3d __, __, Nos. 13-4755, 13-4931, 2015

WL    4910113,      at     *7   (4th    Cir.    Aug.       18,    2015).         “A    defendant

challenging         the    sufficiency         of    the        evidence    faces       a    heavy

burden . . . .”            United States v. Said, 798 F.3d 182, 194 (4th

Cir. 2015).         The jury verdict must by sustained when, “view[ing]

the    evidence      in    the    light      most    favorable       to     the      government,

there    is    substantial           evidence       in    the    record     to    support      the

verdict.”       United States v. Cornell, 780 F.3d 616, 630 (4th Cir.

2015) (internal quotation marks omitted), cert. denied, __ S.

Ct.    __,    No.    14-10267,        2015    WL     3793104      (U.S.     Oct.       5,   2015).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact    could       accept      as    adequate       and    sufficient          to    support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id. (internal quotation marks omitted).

       Mabine       argues       that,       without        the     identification,            the

Government’s evidence was insufficient to demonstrate that he

committed the offenses.                However, when reviewing for sufficiency

                                                4
of the evidence, “a reviewing court must consider all of the

evidence admitted by the trial court, regardless whether that

evidence was admitted erroneously.”                 McDaniel v. Brown, 558 U.S.

120, 131 (2010) (per curiam) (internal quotation marks omitted);

United States v. Simpson, 910 F.2d 154, 159 (4th Cir. 1990).

Considering all of the evidence admitted at trial, we conclude

that    the   Government      presented    sufficient        evidence   to    support

Mabine’s convictions.          The witness identified Mabine—both during

the    show-up   and    in    court—as    the   man    who    entered   the   store,

pointed a firearm at her, demanded the money in her register,

and took $429.         Mabine, who stipulated that he was a convicted

felon and that the firearm had traveled in interstate commerce,

was discovered within 30 minutes of the crime in a dumpster

behind the store, with discarded clothing and a firearm that

matched the witness’ description, as well as four $100 bills.

See United States v. Reed, 780 F.3d 260, 271 (4th Cir. 2015)

(stating elements of Hobbs Act robbery and § 922(g)(1) offense),

cert. denied, __ S. Ct. __, No. 14-10485, 2015 WL 3946842 (U.S.

Oct. 5, 2015); United States v. Strayhorn, 743 F.3d 917, 925

(4th    Cir.)    (stating     elements    of    §   924(c)(1)    offense),     cert.

denied, 134 S. Ct. 2689 (2014); see also 18 U.S.C. § 924(c)(4)

(2014) (defining brandishing).

       Accordingly, we affirm the district court’s judgment.                      We

dispense      with     oral   argument     because      the    facts    and    legal

                                          5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would aid the decisional process.

                                                                AFFIRMED




                                   6